 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Members and employees may communicate directly with the Board's RegionalOffice, 327 Logan Building, Seattle, Washington, Telephone No. Mutual 2-3300,Extension 553, it they have any question concerning this notice or compliance withits provision.Local 542, International Union of Operating Engineers, AFL-CIO, and Rodney Laster,Business RepresentativeandRitterBros.,Inc.CaseNo. .44-CC-318-2.June 24, 1965oDECISION AND ORDEROn April 2, 1965, Trial Examiner Sidney D. Goldberg issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,the Respondents filed exceptions and a supporting brief, the GeneralCounsel filed cross-exceptions and a supporting brief, and the Respond-ents filed an answer to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The parties, on November 16,1964, entered into a stipulation wherebythey waived a hearing before a Trial Examiner and agreed that therecord of the United States District Court for the Middle District ofPennsylvania on a hearing before said court on October 29, 1964, uponpetition of the Regional Director for Region 4 for injunctive reliefpursuant to Section 10(a) of the Act, be substituted in lieu thereof.'The Board has considered the Trial Examiner's Decision, the excep-tions and briefs, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.ORDERPursuant to 10 (c) of the National Labor Relations Act, as amended,the National Labor Relations Board hereby adopts as its Order theOrder recommended by the Trial Examiner, and orders that Respond-ents, Local 542, International Union of Operating Engineers, AFL-'On December 4, 1964, the Honorable William J.Nealon, United States District Judgefor that court,issued his memorandum and order granting the petition and enjoiningRespondents,pending final disposition of the charge herein by the Board,from the con-duct alleged as unfair labor practices.153NLRB No. 41. LOCAL 542, OPERATING ENGINEERS, AFL-CIO, ETC.411CIO, its officers, agents, and representatives, and Rodney Laster, busi-ness representative of said Union, his agents and representatives, shalltake the action set forth in the Trial Examiner's Recommended Order.22The telephone number for Region 4, given at the bottom of the Appendix attached tothe Trial Examiner's Decision, is amended to read. Telephone No. 597-7617.TRIAL EXAMINER'S DECISIONThe complaint 1 in this proceeding alleges that the Respondents (herein calledtheUnion and Laster, respectively) engaged in unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,as amended (herein called the Act), by threatening to picket, and by picketing, atthe site where the Charging Party (herein called Ritter) and others were engaged inconstruction work, with an object of forcing Ritter, and other employers,to ceasedoing business with each other and with one Donald P. Melvin (herein calledMelvin).Respondents answered, admitting the picketing but denyingthe commission ofunfair labor practices and alleging that the sole purpose of the picketing was topublicize Ritter's breach of its collective-bargaining contract with the Union.Upon the filing of the charge herein, the Regional Director for Region 4 con-ducted an investigation and, finding reasonable cause to believe that the charge wastrue and that a complaint should issue thereon, pursuant to Section 10(i) of theAct he petitioned the United States District Court for the Middle Districtof Penn-sylvania for injunctive relief pending the final adjudication by the Board withrespectto the matters involved.The petition came on for hearing beforesaid court onOctober 29, 1964, evidence was taken before Honorable William J. Nealon, UnitedStates District Judge for that court, and briefs were subsequently submitted to him.On December 4, 1964, Judge Nealon issued his memorandum and order,grantingthe petitionand enjoiningRespondents, pending final disposition of the chargeherein,from engaging in the conduct charged as unfair labor practices.On November 16, 1964, the parties entered into a stipulation whereby they waiveda hearing before a Trial Examiner and agreed that this matter be submitted fordecision on the record of proceedings before the District Court and briefs to be filed.This proceeding was thereafter duly referred to Trial Examiner Sidney D. Goldbergfor decision.Briefs filed by the General Counsel and by counsel for the Respond-ents have been considered.For the reasons hereinafter set forth in detail, I find that Respondents, by threat-ening to picket and by picketing at the construction site of Ritter Bros. and its sub-contractors, induced or encouraged employees to engage in a work stoppage andthreatened, coerced, and restrained Ritter and its subcontractors; that an object ofRespondents' activities was to force Ritter and its subcontractors to cease doing busi-ness with Melvin and with each other, and that Respondents thereby violated Sec-tion 8(b)(4)(i) and (ii)(B) of the Act.Based upon the entire record herein, I make the following:FINDINGS OF FACT1.THE EMPLOYERS INVOLVEDThe complaint alleges, and Respondent stipulated, that Ritter is engaged, as gen-eral contractor, in constructing an office and warehouse building for InternationalBusinessMachines Corporation (herein called IBM) near Mechanicsburg, Penn-sylvania, and that Ritter and its subcontractors have placed orders for goods andmaterials for the project, to be imported from outside the Commonwealth of Penn-sylvania, amounting to more than $50,000. It was also admitted that Ritter hassubcontracted the masonry work to Caretti, Inc. I find that Ritter and Caretti, Inc.,are employers and persons engaged in commerce or in an industry affecting com-merce within tFmeaning of the Act.'Issued October 30, 1964, on a charge filed September 30, 1964. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE RESPONDENTSThe Union is a labor organization and Laster, its business representative, isadmittedly its agent.III.THE UNFAIR LABOR PRACTICESA. The factsThe principal facts are not in dispute, nor is there any direct conflict in the testi-mony of the witnesses.There was, however, testimony by witnesses for the GeneralCounsel concerning statements by Laster which, although not directly denied by him,are either not referred to in his testimony or phrased in different, but not conflict-ing, language. In view of this lack of direct conflict, unless otherwise stated, I havegiven equal credence to the testimony of all witnesses.Caretti, to assist it in the performance of its masonry subcontract, engaged Mel-vin to move, with the "hi-lift" equipment he owns and operates, the pallets loadedwith blocks, bricks, and mortar''Melvin began his work for Caretti during the firstweek in September 1964 3A few days later, one of the tractor operators on thejob asked him whether he had a union card and Melvin said he had none. On Sep-tember 8 Laster visited the job and asked Melvin whether he owned the hi-lift.Melvin said he did and showed his owner's card to Laster.Melvin also said hewas willing to join the Union and asked Laster how much it would cost. Lastersaid he did not know but would find out.On the same day Laster spoke with Joseph Bartush, Ritter's superintendent, toldhim that Caretti had a nonunion operator on the job, and that, if it was not "straight-ened out by the 10th of September, Thursday morning, there would be a picket lineon the job." 4 This message was reported to Ritter but it was decided to permit thearrangement to stand.On September 10 Melvin was on the job shortly after 7 a m., setting material inplace for use by the masons and bricklayers who were to start work at 8. Between7:30 and 7:45 a.m., two pickets appeared at the construction site.They walked backand forth across each of the two entrances to the property, wearing signs reading:Dispute between Ritter Bros.andOperating Engineers, Local 542The pickets did not speak with anyone and did nothing except walk on the highwayat the entrances.When Melvin became aware of the picketing, he stopped hismachine and went to Caretti's office, a couple of miles down the road.Bartush came to work a few minutes before 8.When 8 o'clock had passed andnone of the workmen on the project began working, he questioned the carpentersteward who said that, because of the picket line, nobody would work.He thenwent out front and asked the pickets what they were doing but they gave no answer.Bartush then found Laster and asked him whether, if Melvin were removed, themen would go back to work. According to Bartush, Laster answered: "Providingyou wouldn't bring him back" and Bartush said he could not promise that.5At this time there were at the construction site, but not working, 20 employees ofRitter, 9 of Caretti, and 6 of General Welding & Steel Erectors, another subcon-tractor.There were also on the project several trucks loaded with steel awaitingunloading by the employees of General Welding .Shortly after Bartush spoke with Laster, Caretti arrived at the construction siteand Bartush and Caretti discussed the removal of Melvin from the job.Carettisaid he would remove Melvin as soon as photographs of the picketing had been taken.The photographs were taken and Melvin and his equipment left the site about 9.30.As soon as he had done so, the pickets left and the men on the job began to work.2Melvin's compensation was at an hourly rate for the use of his equipment and hisservices in its operation.The parties treated the arrangement as a contractual one.3 All dates herein are 19644Laster did not controvert this testimony but his testimony was that he told Bartushthat he had found Melvin on the job and that "this job was in violation of the contractthrough the hiring "He also testified that he told Bartush that "the contract was inviolation because the contract had not been followed as to the subletting clause "Laster'sawkward and confused phraseology on the witness stand was, I find, his effort to expressconcepts concerning motive that were not his and which, even at the time of the hearing,he only dimly understoodI find that Laster put it to Bartush as Bartush testified.5Laster's testimony shows that Melvin was discussed and he did not dispute Bartush'saccount, which I credit. LOCAL 542, OPERATING ENGINEERS, AFL-CIO, ETC.413Melvin had not, when the testimony was taken, returned to the construction site.although there was work for him to do there.B. The issuesThe foregoing facts, the General Counsel contends, establish that Respondentsinduced and encouraged employees to refuse to perform services and coerced per-sons engaged in commerce with an object of forcing Ritter to cease doing businesswith Caretti, and forcing Ritter, Caretti, and others to cease doing business withMelvin.In opposition to this contention, Respondents rely upon certain provisions of theUnion's collective-bargaining contract with Ritter 6 to support their claim that Ritterhad violated the contract and that the picketing was solely for the purpose of pub-licizing their dispute with Ritter over the violation of the contract.C. Discussion and conclusionsDespite minor differences discussed below, which I find insufficient to affect theoutcome, the substantial facts in this case are similar to those inDenver Buildingand Construction Trades Council (Gould & Preisner),82 NLRB 1195, enfd. 341U.S. 675, the result herein, therefore, must be the same.In that case the Council's expressed concern was the fact that Doose & Lintner,the general contractor on the job, had subcontracted the electrical work to Gould &Preisner, which employed nonunion men.The peaceful picketing of the constructionsite,with a sign stating, "This job unfair to Denver Building and Construction TradesCouncil," resulted in a cessation of work by union employees and constituted, theBoard held, inducement of employees to engage in a strike with an object of forcingDoose & Lintner and other employers to cease doing business with Gould & Preisner,in violation of Section 8(b) (4) (A) of the Act.There, as here, the Union argued that its sole dispute was with the general con-tractor and that the picketing was solely to publicize that dispute.The SupremeCourt disposed of this contention in the following language.The respondent labor organizations contend that they engaged in a primary dis-pute with Doose & Lintner alone, and that they sought simply to force Doose &Lintner to make the project an all-union job. If there had been no contractbetween Doose & Lintner and Gould & Preisner there might be substance in theircontention that the dispute involved no boycott. If, for example, Doose &Lintner had been doing all the electrical work on this project through its ownnonunion employees, it could have replaced them with union men and thusdisposed of the dispute.However, the existence of the Gould & Preisner sub-contract presented a materially different situation.The nonunion employeeswere employees of Gould & Preisner.The only way that respondents couldattain their purpose was to force Gould & Preisner itself off the job.This, inturn, could be done only through Doose & Lintner's termination of Gould &Preisner's subcontract.The result is that the Council's strike, in order to attainitsultimate purpose, must have included among its objects that of forcing Doose& Lintner to terminate that subcontract.?The Court then pointed out that the Board had found "that an object, if not theonly object" of the strike was to force the contractor to terminate Gould & Preis-The Union's collective-bargaining contract with Ritter provides,inter alia,as follows:Article IIGeneral ProvisionsSection 2: Hiring System(a)The employer shall give the Union reasonable notice of its need for workmen,and within such period shall not hire persons not referred by the Union . .. .amewsasSection 3:The employer association and Employer named herein agrees that he will not sub-contract any of his work to be performed on the construction site under this agree-ment to any subcontractor except under the terms and conditions of thisagreement . .. .7 At 688. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDner's subcontract.In this case Respondents contend that "Ritter was the primarydisputee" and that their reason for picketing was their desire to publicize the factthatRitter had violated the contract.This contention ignores the problem sought tobe treated by Section 8(b) (4) and the thrust of the Supreme Court's opinion in theGould & Preisnercase, as well as the numerous subsequent decisions in this fieldholding the section to have been violated where the disruption of doing business isan intermedate object-not the ultimate object-of the activity.8Moreover, neitherfrom Laster's awkward, confused, and evasive testimony nor from the brief filed byRespondents' counsel is it possible to determine the manner in which Respondentscontend that Ritter was "in violation of the contract."A failure to comply withthe requirements of the hiring system might constitute, under some circumstances, aviolation of the contract.Here, any such claim is inadmissible with respect toMelvin's employment or subcontract since his arrangement was with Caretti, whereasRespondents have designated Ritter as the violator of the contract.Contrary toRespondents' contention, from Laster's statements, both to and concerning Melvin,his removal of the pickets when Melvin and his equipment left the construction site,and his testimony that "The act [that removed the contract violation so that thepickets could leave] was when the subcontractor [Melvin] left the job.He [Ritter]was no longerin violation" it is clear that their principal consideration was gettingMelvin off the job.Accordingly, I find that an object of Respondents' picketing 9was to force or require Ritter to cease doing business with Caretti and to forceRitter, Caretti, and others to cease doing business with Melvin.Most of the cases cited by Respondents in support of their defense are not applica-ble here, either because they do not deal with situations involving more than oneemployer or because they are cases in which the effect of the picketing on neutralswas merely an incidental effect of lawful primary activity.The hot cargo casesare of no assistancetoRespondents-although, concededly, the contract provisionin this case does notcontravene Section 8(e)-since the Board, and the SupremeCourt, have held that efforts to enforce such clauses, by action otherwise unlawful,wouldbe no less unlawful because based upon the provision.10Ithas long been settled that strike action, although conducted in part to forcecompliancewith contract terms, constitutes, where severance of contractual rela-tionshipswith others is involved, unlawful activities under Section 8(b) (4).11If anything was done by Ritter which, in Respondents' view, constituted a viola-tionof the collective-bargaining contract, the Union's remedy "may be enforcedonly through lawsuits, and not through economic action." 12Respondents' resortto self-help by activities violative of Section 8(b) (4) constitutes unfair labor prac-tices underthatsection.8 One of the most recent isNational Maritime Union v. N.L R B. (Weyerhaeuser Lines& Houston Maritime Assn.),342 F. 2d 538 (C.A. 2), enfg. 147 NLRB 1243 and 147 NLRB1317.0Herein found to constitute inducement and encouragement of the individuals employedat the construction site to engage in a strike or a refusal to perform services(Interna-tionalBrotherhood of Electrical Workers, Local 501 v NL.R.B. (Samuel Langer),341U.S 694, 700-704), as well as coercion and restraint of the persons engaged at the sitein the construction of the buildings for IBM(International Hod Carriers, Building andCommon Laborers' Union of America, LocalNo1140, AFL-CIO (Gilmore ConstructionCompany),127 NLRB 541 ;Northeastern Indiana Building and Construction TradesCouncil(Centlivre Village Apartments),148 NLRB 854;Los Angeles Building and Con-structionTrades Council (Carl Leipsig, Inc ),149 NLRB 1037; OhioValley CarpentersDistract Council v N.L.R B. (Hankins & Hankins Constr.Co ), 339 F. 2d 142 (CA. 6),enfg. 144 NLRB 91)10 Sand Door & Plywood Co.,113 NLRB 1210, affil.sub nom.Local1976,United Broth-erhood of Carpenters etc. v N L R B ,357 U S 93 See alsoLocal 5, United Associationof Journeymen etc. (Arthur Venners Co.),137 NLRB 828, enfd. 321 F. 2d 366 (CA.D C.).11Bangor Building Trades Council (Davison ConstructionCo.), 123 NLRB 484, enfdasmodified 278 F. 2d 287 (C.A1) ; Building and Construction Trades Council of SanBernardinoetc.v.N.L.R.B. (Gordon Fields),328 F. 2d 540 (C.A D.C.), enfg in part139 NLRB 236;International Brotherhood of Teamsters etc, Local 294 (Island DockLumber, Inc),145 NLRB 484, enfd 58 LRRM 2518, March 3, 1965 (CA. 2)'-Northeastern Indiana Building and Construction Trades Council (Centlivre VillageApartments),148 NLRB 854. See alsoSheet Metal 1Voikers v. Hardy,332 F 2d 682(CA. 5) LOCAL 542, OPERATING ENGINEERS, AFL-CIO, ETC.415The Supreme Court'sdecision inN.L.R.B. v. Fruit and Vegetable Packers, etc.(Tree Fruits Labor Relations Commitee, Inc.),377 U.S.58, cited by Respondents,provides no support for their defense.The issue in that case was whether picketing,carefully directed to members of the public urging them not to buy a particularproduct, was immunized by the newly added proviso to Section 8(b) (4) authorizing"publicity, other than picketing,"in aid of a product boycott.The Board,in hold-ing that picketing violated the section, felt bound by the express language of thestatute to hold that the Union,by picketing,had lost the protection of the provisoThe Supreme Court disagreed,pointing out that the legislative history of the 1959enactment indicated that true consumer boycotts were not among the so-called"evils" to be cured by the legislation and that, therefore,the picketing should notbe construed as action to "threaten,coerce or restrain"the retail store handling,among many others, the boycotted product. Since it is quite clear that no productboycott is involved in this case,the principle of the cited cases is inapplicable.13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, occurring in connectionwith operations of IBM, Ritter,and Caretti,described above, have a close, inti-mate, and substantial relation to trade, traffic,and commerce among the severalStates and tend to lead to and have led to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in unfair labor practices violativeof Section 8(b)(4)(i)and (ii)(B) of the Act,itwill be recommended that each ofthem cease and desist therefrom and that each of them take certain affirmative actionto effectuate the policies of the Act.On the basis of the entire record in the case, I reach the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Sections 2(5) and8(b) of the Act.2.Laster is an agent of the Union within the meaning of Sections 2(13) and8(b) of the Act.3.Ritter and Caretti are engaged in commerce, or in an industry affecting com-merce, within the meaning of Sections 2(6) and(7) and 8(b)(4) of the Act.4.By inducing and encouraging the employees of Ritter and Caretti to ceaseperforming services for their respective employers,with an object of forcing andrequiring them to cease doing business with each other and with Melvin, Respond-ents have engaged in an unfair labor practice within the meaning of Section 8(b) (4)(i) (B) of the Act.5.By coercing and restraining Ritter and Caretti, with an object of forcing andrequiring them to cease doing business with each other and with Melvin,Respond-ents have engaged in an unfair labor practice within the meaning of Section 8(b) (4)(ii) (B) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that Respondents Local 542, International Union of Operating Engi-neers,AFL-CIO, its officers,agents, and representatives,and Rodney Laster, busi-ness representative of said Union,his agents and representatives,shall:1.Cease and desist from:(a) Inducing or encouraging any individual employed by Ritter or Caretti, orany other employer or person engaged in commerce or in an industry affecting com-13 Compare*Chauffeurs,Teamsters and Helpers Local 150,etc. (Jack W. Sellers, et al ;d/b/aCocaCola Bottling Company of Sacramento),151 NLRB 734 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerce, to engage in a strike or a refusal in the course of his employment to performany services for his employer.(b)Threatening, coercing, or restraining Ritter, Caretti, or any other personengaged in commerce or in an industry affecting commerce, where an object thereofis to force or require Ritter or Caretti to cease doing business with each other, orforce or require Ritter, Caretti, or any other person to cease doing business withDavid P. Melvin.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a) Post at the business offices of Local 542 in Philadelphia, Pennsylvania, andHarrisburg, Pennsylvania (if any), copies of the attached notice marked "Appen-dix." 14Copies of said notice, to be furnished by the Regional Director for Region4, shall, after being duly signed by an official representative of Local 542 and byLaster, be posted by them immediately upon receipt thereof and be maintained bythem for 60 consecutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be takenby Local 542 and Laster to insure that said notices are not altered, defaced, or cov-ered by any other material.Local 542 and Laster shall also sign copies of thenotice,which the Regional Director will make available for posting at premiseswhere employees of Ritter and Caretti are employed.(b)Notify the said Regional Director, in writing, within 20 days from the dateof receipt of this Recommended Order, what steps have been taken to comply here-with.1514 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".is In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps have been taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 542, INTERNATIONAL UNIONOF OPERATING ENGINEERS, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT induce or encourage any individual employed by Ritter Bros.,Inc.,Caretti, Inc., or any other employer or person engaged in commerce orin an industry affecting commerce, to engage in a strike or a refusal in thecourse of his employment to perform services for his employer, and WE WILLNOT threaten, coerce, or restrain Ritter Bros., Inc., Caretti, Inc., or any otherperson engaged in commerce or in an industry affecting commerce, where anobject in either case is to force or require Ritter Bros., Inc., or Caretti, Inc., tocease doing business with each other, or to force or require Ritter Bros., Inc.,Caretti, Inc., or any other person to cease doing business with David P. Melvin.LOCAL 542, INTERNATIONAL UNION OF OPERATINGENGINEERS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material. SAFWAY STEEL SCAFFOLDS COMPANY OF GEORGIA417Persons may communicate directly with the Board's Regional Office, 1700 BankersSecurities Building,Walnut and Juniper Streets, Philadelphia,Pennsylvania, Tele-phone No. 735-2612, if they have any questions concerning this notice or compli-ance withits provisions.Safway Steel Scaffolds Company of GeorgiaandAircraft andEngine Maintenance and Overhaul,Building and Construc-tionManufacturing,Processing and Distribution and AlliedIndustries Employees,Local 290, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.CaseNo. 12-CA-3008.June ?4,1965DECISION AND ORDEROn April 5, 1965, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief, and the General Counsel filedexceptions limited to the content of the notice attached to the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.,.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs,2 and the entire record'At the hearing, the Trial Examiner rejected a request of the Respondent for produc-tion of a memorandum prepared by the General Counsel when he interviewed one of hiswitnesses,Frechette.As the memorandum was not read,signed,or otherwise approvedor adopted by Frechette,we find no error in this ruling.In any event, even if Frechette'stestimony be stricken, as the Respondent urges, the ultimate result we reach would remainunchanged inasmuch as our essential findings need not rest on Frechette's testimony.2 After issuance of the Trial Examiner's Decision, the Respondent, in connection withcertain alleged unlawful statements attributed to Manager Wallace,filedwith the Boarda motion to reopen the record to adduce additional evidence as to his absence from theplant on a certain date.The General Counsel filed an "Opposition To MotionTo Reopen Record."Under the circumstances here,the proffered evidence is immaterial,cumulative,and would not, in any event, alter our findings.Moreover,no adequate reasonhas been shown why the proffered evidence could not have been introduced at the hear-ing.For each of these reasons,we hereby deny the motion to reopen the record. TheRespondent's request for oral argument is also hereby denied,as in our opinion,the record,including the exceptions and briefs,adequately presents the issues and positions ofthe parties.153NLRB No. 32.796-027-66-vol.153-28